Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 2, 2010, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
When defendant’s appeal was previously before this Court, we rejected an Anders brief, withheld decision and assigned new counsel to address the issue of the severity of defendant’s sentence and any other issues that the record may disclose (People v Smith, 90 AD3d 1417 [2011]). Defendant now maintains that his prison sentence of seven years, with five years of postrelease supervision, was harsh and excessive and should be reduced in the interest of justice. Based upon our review of the record, we disagree. Notably, defendant was not sentenced to the maximum available prison term upon his conviction of a class C violent felony offense (see Penal Law §§ 70.02 [3] [b]; 265.03). Moreover, despite defendant’s expression of remorse at sentencing, his extensive criminal history reveals a pattern of violent acts and rule violations (see People v Kime, 95 AD3d 1562, 1563 [2012]). In light of this and the fact that defendant agreed to the subject sentence as part of his negotiated plea agreement, “we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence[ ] in the interest of justice” (People v Garren, 84 AD3d 1638, 1639 [2011], lv denied 17 NY3d 816 [2011]; see People v Elder, 89 AD3d 1278, 1279 [2011], lv denied 18 NY3d 923 [2012]).
Lahtinen, J.E, Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.